      Case 2:20-cv-00153-JAM-DB Document 14 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BYRON CHAPIN MYERS,                               No. 2:20-cv-0153 JAM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILIATION, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that defendant has failed to accommodate his disability.

19          By order dated December 11, 2020, the court granted plaintiff’s motion for an extension

20   of time to file an amended complaint. (ECF No. 12.) Plaintiff has now filed a motion for

21   voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1). (ECF No. 13.)

22   However, the document was not signed. (See Id. at 2, 4.) The Federal Rules and the Local Rules

23   require parties proceeding pro to sign their pleadings. Fed. R. Civ. P. 11; E.D. Cal. Local Rule

24   131. Accordingly, plaintiff will be directed to either file an amended complaint or submit a

25   signed notice of voluntary dismissal.

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-00153-JAM-DB Document 14 Filed 02/02/21 Page 2 of 2


 1             IT IS HEREBY ORDERED that:

 2             1. Within thirty days of the date of this order plaintiff shall either file an amended

 3   complaint or submit a signed notice of voluntary dismissal; and

 4             2. The Clerk of the Court is directed to send plaintiff a copy of the notice of voluntary

 5   dismissal (ECF No. 13) along with this order.

 6   Dated: February 1, 2021

 7

 8

 9

10

11

12

13
     DB:12
14   DB:1/Orders/Prisoner/Civil.Rights/myer0153.vol.dism

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
